Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 10/13/2021.
Claims 1-10 and 17-25 are pending. Claims 11-16 have been canceled. Claims 21-25 are new. Claims 1-10 and 17-20 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 17-19 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2018/0013421 A1 (Park) in view of Shin et al. US 2018/0096897 A1 (Shin) and Liu et al. US 2017/0243950 A1 (Liu). 
In re claim 1, Park discloses (e.g. FIGs. 2-9) a method of manufacturing a semiconductor device comprising first 200 (FIG. 3, in low voltage block 31, ¶ 70), second 800 (FIGs. 8,9, in high voltage block 32, ¶ 77,78,114,124) and third 500 (FIG. 5A,9, in high voltage block, ¶ 74,78,124) devices formed in first, second and third regions, respectively (e.g. 200 used for shift register 110, 500 used for level shifter 140, 800 used for output driver, ¶ 70,74,77), the method comprising:

forming a first gate electrode 263 on the first gate insulating film 261 to form the first device 200;
forming second 853 and third 554 gate electrode on the second 851 and third 551+552 gate insulating films, respectively, to form the second 800 and third 500 devices;
forming a first well region 201 in the first region (FIG. 3), and simultaneously forming a body region 521 in the third region by ion implanting first conductivity (p) type dopants into the first region and the third region using a first patterned mask (521 and 201 are formed during the same step by ion injection using same mask, ¶ 84,116,118);
forming first and second drift regions 823,824 in the second region 800, and simultaneously forming a third drift region 522 in the third region 500 by ion implanting second conductivity (n) type dopants into the second region 800 and the third region 500 using a second patterned mask (¶ 96,117); and
forming first source/drain regions 231,232 in the first region 200, and simultaneously forming second and third source/drain regions 821,822,532,533 in the second and third regions 800,500, respectively (¶ 122).
Park discloses the claimed method of simultaneously forming the first device 200, second device 800, and third device 500 to avoid using additional mask. 
More specifically, Park teaches forming the p-well 201 of the low voltage transistor 200 (first device) by ion injection at the same time as the p-well body 521 of a high voltage EDMOS, using the same implant mask (¶ 84, 118).
Park does not explicitly disclose the ion injection is performed after the gate electrodes are formed such that the first patterned mask is configured to fully expose the first gate electrode 263, fully cover the second gate electrode 853, and partially expose the third gate electrode 554, such that a depth of the first well region overlapping the first gate electrode 263 is smaller than a depth of the first well region overlapping the first source region 231 or the first drain region 232.
However, Shin discloses (e.g. FIGs. 1-11) a method of simultaneously forming low voltage transistors NMOS and high voltage transistor nDMOS comprising (FIG. 4) forming a first well region 427 in the NMOS region, and simultaneously forming a body region 425 in the nDMOS region by ion implanting first conductivity (p) type dopants into the NMOS region and the nDMOS region using a first patterned mask 414 configured to fully expose the first gate electrode 237, and partially expose the third gate electrode 217; wherein a depth (¶ 64) of the first well region 427 overlapping the first gate electrode 237 is smaller than a depth of the first well region 427 overlapping the first source region 629 or the first drain region 659 (FIG. 6).
Shin discloses the manufacturing process using the gate electrode as the mask during ion implantation allows the manufacturing process to be simplified with reduced masking step and shortened processing duration to reduce cost (¶ 4,84).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Park device by performing ion implantation of p-type dopant to form the p-well 201 of the low voltage transistor 200 and p-well body 521 of the high voltage EDMOS 500 after forming the gate electrodes, and using a first patterned mask to fully expose the first gate electrode 263 to form the p-well 201 and partially expose the third gate electrode 554 to form the p-well body 521, such that a depth of the first well region 201 overlapping the first gate electrode 263 is smaller than a depth of the first well region 201 overlapping the first source region 231 or the first drain region 232 due to the presence of the gate electrode as part of the implant mask as taught by Shin. It would be obvious to perform ion implantation after forming the gate electrodes as taught by Shin to simplify manufacturing process to reduce cost. 
Furthermore, it would be obvious to form the first patterned mask to fully cover Park’s second gate electrode 853 in the high voltage transistor 800 since no corresponding p-well region is formed in the device 800 at the same the p-well 201 and 521 are formed. For example, Shin teaches (FIG. 4) forming the patterned mask 414 to fully cover the gate electrode 227 of the transistor region PMOS wherein no p-well is intended to be formed. Therefore, it would be obvious to one having ordinary skill in the art to form the first patterned mask to fully cover Park’s second gate electrode 853 so that no p-well region is formed during the implanting step that forms the p-well 201 and 521. 

Furthermore, Park teaches simultaneously forming the drift regions 823,824 for high voltage MOS 800 and drift region 522 of high voltage EDMOS using same implant mask (¶ 96,117).
Park does not explicitly disclose the ion injection is performed after the gate electrodes are formed, and the second patterned mask configured to fully cover the first gate electrode 263, partially cover the second gate electrode 853, and partially expose the third gate electrode 554, such that both edge portions of the second gate electrode 853 and one edge portion of the third gate electrode 554 are exposed; wherein the first drift region 823 comprises a first shallow drift region overlapping the second gate electrode 853 and a first deep drift region overlapping the second source region 821, and the second drift region 824 comprises a second shallow drift region overlapping the second gate electrode 853 and a second deep drift region overlapping the second drain region 822.
It would be obvious to perform ion implantation after forming the gate electrodes as taught by Shin as explained above. As such, it would be obvious to form the second patterned mask to fully cover the first gate electrode 263 in the low voltage transistor region since no n-drift region is intended to be formed in the low voltage transistor 200. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the second patterned mask to partially expose the third gate electrode 554 so that one edge portion of the third gate electrode 554 is exposed, to allow the n-drift region 522 to be formed. For example, Shin teaches (FIG. 3) forming n-drift region 325 for nDMOS using a patterned mask 314 that partially expose one edge portion of the gate electrode 217, while the patterned mask 314 other device areas including the NMOS region where n-drift region is not desired. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a second patterned mask for n-type ion implantation after forming the gate electrode, such that the second patterned mask fully covers Park’s first gate electrode 263 since no n-type drift region is desired in the low voltage NMOS region, and partially exposes one edge portion of the third gate electrode 554 to form the n-drift region 522 on one side of the gate electrode 554. 

Liu teaches (e.g. FIGs. 1-8) a method of manufacturing a semiconductor device comprising drift regions 30 with significant overlap with the gate electrode 20 by forming the drift regions 30 using a patterned mask (22 in FIG. 3A-B or 38 in FIG. 8 A-B) that partially covers the gate electrode 20 to expose both edge portions of the gate electrode 20 (opening 24,124 exposing two sides of the gate electrode 20; ¶ 24,31), such that drift regions 30 comprises shallow drift regions 26 overlapping the gate electrode 20 and deep drift regions 28 overlapping the source/drain region 34 (¶ 25). Liu teaches such process of forming drift regions to sufficiently overlap the gate electrode would result in reduced hot carrier injection (¶ 35).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the second patterned mask to partially cover Park’s second gate electrode 853 such that both edge portions of the second gate electrode 853 are exposed to allow the first drift region 823 and second drift region 824 to be formed in overlapping manner with the gate electrode 853 as taught by Liu to reduce hot carrier injection and prevent device failure (¶ 5 of Liu). As such, the first drift region 823 would comprise a first shallow drift region overlapping the second gate electrode 853 (due to the presence of the gate electrode 853 in the region during ion implant) and a first deep drift region overlapping the second source region 821 (due to the absence of gate electrode in the region during ion implant), and the second drift region 824 would comprise a second shallow drift region overlapping the second gate electrode 853 (due to the presence of the gate electrode 853 in the region during ion implant) and a second deep drift region overlapping the second drain region 822 (due to the absence of gate electrode in the region during ion implant).


In re claim 2, Liu discloses (e.g. FIGs. 1-8) wherein the forming of the first and second drift regions 30 is carried out by ion implanting the second conductivity type dopants into the second region (FIG. 3B, 8B) through the exposed edge portions of the second gate electrode 20 and the second gate insulating film 18 remaining on the second region.
Shin discloses (e.g. FIGs. 3-6) wherein the third drift region 325 comprises a third shallow drift region overlapping the third gate electrode 217 and a third deep drift region overlapping the third drain region 657 (¶ 59).

In re claim 4, Park discloses (e.g. FIGs. 2-9) the first device 200 is a low voltage (LV device (¶ 70), the second device 800 is a high voltage (HV) device (¶ 77), and the third device 500 is an extended-diffused metal oxide semiconductor (EDMOS) device (¶ 74). 

In re claim 5, Park discloses (e.g. FIGs. 3,5,8,9) wherein a thickness of the second gate insulating film 851 (thickness of 851 is same as 651 (¶ 128) which is same as 552 (¶ 94) at 30-70 nm (¶ 85), ¶ 119) is greater than a thickness of the first gate insulating film 261 (<5nm, ¶ 71),
wherein the third gate insulating film 551+552 comprises a thin gate insulating film 551 and a thick gate insulating film 552 (¶ 85), and 
wherein a thickness of the thin gate insulating film 551 is equal to thickness of the first gate insulating film 261 (both LV gate insulator have thickness below 5 nm, ¶ 71,85), and a thickness of the thick gate insulating film 552 is equal to the thickness of the second gate insulating film 851 (thickness of 851 is same as 651 (¶ 128) which is same as 552 (¶ 94)).

In re claim 6, Park discloses (e.g. FIGs. 3 and 9) wherein a maximum depth of the first well region 201 is equal to a maximum depth of the body region 521 since these are formed at the same time (¶ 84,118). Shin discloses (e.g. FIG. 4) wherein a maximum depth of the first well region 427 is equal to a maximum depth of the body region 425 (since these are formed simultaneously), wherein the body region 425 comprises a shallow body region overlapping the third gate electrode 217 and a deep body region not overlapping the third gate electrode 217 (due to presence of gate electrode 217 during ion implant, ¶ 64).

In re claim 7, Park discloses (e.g. FIG. 5,8,9) wherein the body region 521 and the third drift region 522 are in contact with each other to form a PN junction region (¶ 83), 
wherein the forming of the first, second and third drift regions 522, 823,824 is simultaneously performed using the second patterned mask (formed at the same time, ¶ 117), and
wherein a depth of the first, second and third drift regions 522, 823,824 is equal to each other with respect to a top surface of a substrate (since these are formed at the same time with the same implanting step, ¶ 117).

In re claim 17, the claimed method of manufacturing a semiconductor device is similar to claim 1 except the third device is not claimed in claim 17. Therefore, claim 17 is taught by the combination of Park, Shin and Liu as applied to claim 1 above with respect to the method of manufacturing the semiconductor device comprising a first device 200 and second device 800. The details of the rejection is not repeated here since all limitations recited in claim 17 is contained in claim 1 and are already addressed in details in the rejection of claim 1 above. 

In re claim 18, Park discloses (e.g. FIGs. 3 and 8) further comprising: forming device isolation regions 211,212, 811,812 in a substrate; and forming spacers 262,852 on sidewalls of each of the first and second gate electrodes 263,853.

In re claim 19, Liu discloses (e.g. FIGs. 1-8) wherein the forming of the first and second drift regions 30 is carried out by ion implanting the second conductivity type dopants into the second region (FIG. 3B, 8B) through the exposed edge portions of the second gate electrode 20 and the second gate insulating film 18 remaining on the second region.

In re claim 21, Park discloses (e.g. FIGs. 2-9) further comprising forming a third device 500 on a third region, wherein the first device 200 is a low voltage (LV device (¶ 70), the second device 800 is a high voltage (HV) device (¶ 77), and the third device 500 is an extended-diffused metal oxide semiconductor (EDMOS) device (¶ 74). 

In re claim 22, Park discloses (e.g. FIGs. 3,8,9) wherein a thickness of the second gate insulating film 851 (thickness of 851 is same as 651 (¶ 128) which is same as 552 (¶ 94) at 30-70 nm (¶ 85), ¶ 119) is greater than a thickness of the first gate insulating film 261 (<5nm, ¶ 71).

In re claim 23, Park discloses (e.g. FIGs. 3, 5, 8, 9) the forming the third device 500 further comprising:
forming a third gate insulating film 551+552 on the third region; and
forming a third gate electrode 554 on the third gate insulating film 551+552 to form the third device 500,
wherein the third gate insulating film 551+552 comprises a thin gate insulating film 551 and a thick gate insulating film 552 (¶ 85), and 
wherein a thickness of the thin gate insulating film 551 is equal to thickness of the first gate insulating film 261 (both LV gate insulator have thickness below 5 nm, ¶ 71,85), and a thickness of the thick gate insulating film 552 is equal to the thickness of the second gate insulating film 851 (thickness of 851 is same as 651 (¶ 128) which is same as 552 (¶ 94)).

In re claim 24, Park discloses (e.g. FIGs. 3, 5) the forming the third device 500 further comprising: forming a body region 521 by ion implanting the first conductivity (p) type dopants into the third region using the first patterned mask,
wherein the first well region 201 and the body region 521 are simultaneously formed in the first and third regions, respectively, using the first patterned mask (521 and 201 are formed during the same step by ion injection using same mask, ¶ 84,116,118),
wherein a maximum depth of the first well region 201 is equal to a maximum depth of the body region 521 (since these are formed at the same time, ¶ 84,118).
Shin discloses (e.g. FIG. 4) the first well region 427 and the body region 425 are simultaneously formed using the patterned mask 414 configured to partially expose the third gate electrode 217, wherein a maximum depth of the first well region 427 is equal to a maximum depth of the body region 425 (since these are formed simultaneously), and wherein the body region 425 comprises a shallow body region overlapping the third gate electrode 217 and a deep body region not overlapping the third gate electrode 217 (due to presence of gate electrode 217 during ion implant, ¶ 64).

In re claim 25, Park discloses (e.g. FIGs. 3,5,8,9) the forming the third device 500 further comprising forming a third drift region 522 by ion implanting the second conductivity (n) type dopants into the third region using the second patterned mask (¶ 96,117),
wherein the forming of the first, second and third drift regions 823,824,522 is simultaneously performed using the second patterned mask (¶ 96,117),
wherein a maximum depth of the first, second and third drift regions 522, 823,824 is equal to each other (since these are formed at the same time with the same implanting step, ¶ 117).
Shin teaches (FIG. 3) simultaneously forming drift region 325 with n-region in other device areas by using patterned mask 314 that is configured to partially expose the third gate electrode 217 such that one of the both edge portions of the third gate electrode 217 is exposed.
Shin discloses (e.g. FIGs. 3-6) wherein the third drift region 325 comprises a shallow drift region overlapping the third gate electrode 217 and a deep drift region overlapping the third drain region 657 (¶ 59).
Park teaches the first, second and third drift regions 522, 823,824 are formed at the same step. Therefore, it would be obvious in view of Shi and Liu that a depth of the deep drift region of the first and second drift regions 823,824 is equal to a depth of the deep drift region of the third drift region 522, due to simultaneous processing. 


Claims 3, 8-9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Shin and Liu as applied to claim 1 above, and further in view of Kim et al. US 2019/0019866 A1 (Kim).
In re claims 3 and 20, Park teaches the claimed invention including (e.g. FIGs. 3, 5, 8 and 9) forming spacers 262, 553, 852 on sidewalls of each of the first, second and third gate electrodes 263,554,853. Park further teaches (FIG. 8) forming a first silicide layer 831 on the second source region 821 of the first drift region 823 and forming a second silicide layer 832 on the second drain region 822 of the second drift region 824, such that the silicide layers 831,832 are spaced apart from the spacers 852 of the second gate electrode 853. 
Park does not explicitly disclose forming first and second silicide blocking layers over the drift regions 823,824 between respective second source/drain regions 821,822 and the spacers 852 of the second gate electrode 853 to inhibit silicide formation.
However, Kim discloses (FIG. 9) a method of forming a high voltage MOSFET 200 comprising forming a first silicide blocking layer 270a between the source region 80a and the gate electrode 350a; forming a second silicide blocking layer 270a between the drain region 90a and the gate electrode 350a; forming a first silicide layer 210a on the source region 80a of the drift region 190; and forming a second silicide layer 230a on the drain region 90a of the drift region 190. Kim discloses providing the silicide blocking layers 270a to form non-silicide regions between the source/drain and gate for increasing the breakdown voltage (¶ 60). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Park’s silicide layers 831,832 to be spaced apart from the gate electrode as shown in FIG. 8 in the high voltage transistor 800 by providing silicide blocking layers in the non-silicide region between the source/drain regions 821,822 and the gate electrode 853. It would be obvious to use a silicide blocking layer to inhibit formation of silicide as taught by Kim, wherein the use of the silicide blocking layer allows adjustment of the breakdown voltage to increase the breakdown voltage of the high voltage transistor as taught by Kim.

In re claim 8, Kim discloses (e.g. FIG. 1) further comprising: forming a third silicide blocking layer 180 between the third source region 80 and the third gate electrode 350; and forming a fourth silicide blocking layer 270 between the third drain region 90 and the third gate electrode 350. No particular “third silicide blocking layer” has been claimed that would structurally distinguish over Kim’s spacer 180 that is physically present between the source 80 and the gate 350 that inhibits the formation of the silicide region. 

In re claim 9, Kim discloses (e.g. FIG. 1) wherein a length of the third silicide blocking layer 180 is smaller than a length of the fourth silicide blocking layer 270.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Shin and Liu as applied to claim 1 above, and further in view of Tang et al. US 2015/0187938 A1 (Tang).
In re claim 10, Park discloses ion implanting second conductivity (n) type dopants to form first drift region 823, second drift region 824 and third drift region 522 at the same time (¶ 117). Park does not explicitly disclose the ion implantation uses a tilt and a rotation implantation method. 
However, Tang teaches angled ion implantation is performed to adjust the turn on voltage of the MOSFET and to adjust the position of the reduced resistance channel 37 in the DEMOS, and angled implant is performed with rotation to provide uniform implant under the gate (¶ 31-32). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform angled ion implantation to form Park’s drift regions 823,824,522 so as to adjust the turn on voltage based on the implant angle and to implant with rotation to ensure uniformity of the implant regions as taught by Tang.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 17-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically, claims 1 and 17 are currently rejected over the combination of Park, Shin and Liu. Park as modified by Shin and Liu render obvious the limitations recited in claims 1 and 17 as detailed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815